      Case 1:20-cv-08544-PGG-SLC Document 21 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YVETTE WILLIAMS-LAWSON,

                               Plaintiff,
                                                        CIVIL ACTION NO.: 20 Civ. 8544 (PGG) (SLC)
         -v-
                                                                          ORDER
SUBWAY SURFACE SUPERVISORS ASSOCIATION,
MICHAEL CARRUBE and WILLIAMS TORRES,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         Defendants’ letter motion requesting that the Court vacate its January 5, 2021 Order and

requesting an extension of time to submit a reply in further support of their Motion to Dismiss is

GRANTED. (ECF No. 19).

         The Court VACATES its January 5, 2021 Order directing Plaintiff to initiate default. (ECF

No. 12). Plaintiff shall have until February 19, 2021 to submit her opposition to the Motion to

Dismiss. Defendants shall have until March 5, 2021 to submit a reply.

         The Clerk of Court is directed to close ECF No. 19 and to mail a copy of this order to

Plaintiff at the below address.


Dated:          New York, New York                   SO ORDERED
                February 5, 2021



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
Mail To:        Yvette Williams-Lawson
                169-11 144th Street
                Jamaica, NY 1143
